Citation Nr: 1820383	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-10 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel








INTRODUCTION

The Veteran served in the United States Army from April 1943 to July 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

On October 25, 2017 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in St. Louis, Missouri, that the Veteran died in September 2017.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a TDIU rating have been met. 38 U.S.C.§7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106  (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A  (2012); see 38 C.F.R. § 3.1010 (a) (2017).


ORDER

The appeal for entitlement to a TDIU rating is dismissed.



		
T. REYNOLDS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


